Citation Nr: 0723791	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of post-operative herniated nucleus 
pulposus at L3-L4 and L5-S1.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
October 1986, with additional service in the U. S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In February 2007, the Board remanded the case to afford the 
veteran a videoconference hearing, as requested.  Such a 
hearing was scheduled in the same month, however, the veteran 
failed to appear.  When a veteran elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.


FINDINGS OF FACT

1.  Pronounced disc disease, unfavorable ankylosis of the 
entire thoracolumbar spine, and/or incapacitating episodes of 
disc disease having a total duration of at least 6 weeks 
during the past 12 months have not been clinically 
demonstrated, and there is no separately ratable neurological 
impairment.

2.  Service connection is currently in effect for herniated 
nucleus pulposus (40 percent); patellofemoral arthralgia and 
chondromalacia of the right knee (10 percent); and 
degenerative joint disease of the right knee (10 percent), 
for a combined evaluation of 50 percent, effective March 4, 
1999.   

3.  The veteran reports that he last worked full-time and 
became too disabled to work in November 2001.  He reports 
having completed three years of college education, and a 
computer course at a vocational technical school.  
4.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSIONS OF LAW

1.   The criteria for an evaluation in excess of 40 percent 
for residuals of post-operative herniated nucleus pulposus at 
L3-L4 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with required 
notice in March 2003 and July 2004 letters.  These letters 
informed the veteran to submit any pertinent evidence he has 
in his possession, informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the required notice.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The claims folder contains service 
medical records, the veteran's contentions, and post-service 
medical records from the Social Security Administration 
(SSA), the VA Medical Center in Fayetteville, Arkansas, 
Sparks Regional Medical Center, Arkansas/Oklahoma 
Neurosurgery and Spine Center, and Dr. Richter.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
additional evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VA notice been provided at an earlier 
time.  

In March 2006 and June 2006, the veteran was advised as to 
how the RO assigns disability ratings and effective dates, so 
there can be no possibility of prejudice to the veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


II.  Legal Criteria - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
When the appeal ensues from the veteran's disagreement with 
the evaluation assigned in connection with the original grant 
of service connection, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for rating 
spine disabilities were changed twice.  The VA General 
Counsel has held that where a law or regulation changes 
during the pendency of a claim for increased rating, the 
Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In March 2003 and June 2006 supplemental statements of the 
case, the veteran was provided notice of the amended 
regulations and given a 60-day opportunity to submit 
additional evidence or argument.  38 C.F.R. § 20.903(c).  The 
veteran has not responded with additional evidence. 
Therefore, there is no prejudice to the veteran by this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  IDS is evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


III.  Analysis

During service, the veteran underwent a partial 
hemilaminotomy at L3-4 and removal of herniated disc.  In a 
November 1999 rating decision, the RO granted service 
connection for herniated nucleus pulposus, L3-4 and L5-S1, 
postoperative, and assigned a 40 percent evaluation under 
Diagnostic Code 5243, effective March 4, 1999.  In December 
2001, the veteran filed an increased rating claim, and 
subsequently perfected an appeal of an April 2002 rating 
decision, which continued the 40 percent evaluation for the 
veteran's low back disability.  The veteran asserts that his 
lumbar spine disability is more severe than contemplated by 
the 40 percent evaluation.

Evidence relevant to the severity of the claim includes a 
February 2002 VA examination report.  According to such 
report, the veteran complained of low back pain.  On 
examination, forward flexion was to 40 degrees without pain, 
and to 50 degrees with pain.  Extension was to 10 degrees 
without pain, and to 30 degrees with pain.  Diagnosis was 
degenerative joint disease, status-post discectomy, and 
chronic low back pain.  The examiner opined that there was 
slight functional loss due to pain.  

On January 2003 VA examination of the peripheral nerves, the 
veteran was diagnosed with sciatica.  

On January 2003 VA examination of the spine, the veteran 
complained of daily radicular pain down his right leg and 
back, and an unstable leg.  He reported having flareups about 
every 10 days, lasting for one to two days in duration, and 
precipitated by increased activity and alleviated with rest, 
heating pads, and exercise.  The veteran indicated that he 
experienced periods of incapacitation about three to four 
days, lasting about three to four hours in duration.  On 
examination, there was evidence of tenderness over the 
paraspinal muscles on the right, including his piriformis 
muscle.  Forward flexion of the lumbar spine was to 70 
degrees with some pain, and extension was to 30 degrees 
without pain.  He was able to side bend without pain to 30 
degrees on the left, and to 25 degrees with some pain on the 
right.  On neurological examination, deep tendon reflexes of 
the lower extremities were equal and adequate, bilaterally.  
Sensation was mildly decreased with palpations of the calf 
and inner thigh on the right, compared to the left.  The 
veteran had good muscle strength; 5/5 resisted hip flexion.  
There was no atrophy at the quadriceps muscles of the calves.  
He had a negative straight leg raise of the left, and a mild 
positive straight leg on the right at approximately 80 
degrees.  Diagnosis was degenerative disc disease with 
sciatic nerve involvement.  

In September 2003, the veteran underwent an examination for 
SSA purposes.  He reported radicular pain down his right 
lower extremity and into the calf and heel areas of his foot.  
On examination, there was decreased right ankle jerk compared 
to the left side.  Sensation was intact, except that it was 
somewhat decreased over the L4 dermatome on the right side.  
Impression was evidence of a right-sided L4 radiculopathy.

In May 2004, the veteran was admitted to a private hospital 
for bedrest, as a discogram was being considered.  
Neurologically, the veteran has 5/5 strength in all 
extremities with essentially normal sensation.  He had pain 
with straight leg raising, bilaterally with about 10 degrees 
with some tenderness over the right hip.  Impression was low 
back pain more consistent with a facet type syndrome/sprain 
than definitive radiculopathy, if, at all radicular would be 
localized to the upper lumbar segments.  Based on the 
examination, the veteran underwent a discogram; impression 
was positive discogram at the level of L5-S1 which was 
closest to the pain experienced by the veteran at home.

The following month in June 2004 the veteran was seen by the 
private physician with whom he had a neurological 
consultation in the hospital.  The physician noted that the 
veteran had sluggish knee and ankle jerks.  The veteran had 
dorsalis pedis and posterior tibial pulses, bilaterally.  
There was no peripheral edema, and straight leg raising was 
equivocal.  He had some pain radiating to the left groin.  
Diagnosis was L5-S1 herniated nucleus pulposus with chronic 
left L5 radiculopathy.  Lumbar epidural steroid injections 
were administered in June and August 2004.  

On June 2005 VA examination, there was no indication of 
unfavorable ankylosis of the spine.  There was also no 
objective evidence of spasm, atrophy, or guarding.  There was 
mild pain with motion, tenderness, and weakness of the lumbar 
sacrospinals.  Range of lumbar spine motion was from zero to 
30 degrees.  There was additional limitation of flexion on 
repetitive use due to pain.  Neurologically, muscle tone of 
the lower extremities was normal.  Light touch and pinprick 
testing of the lower extremities were also normal.  Pain and 
light touch testing was impaired on the right lower 
extremity.  Reflexes were normal.  The examiner indicated 
that the veteran had a moderate lumbar spine disability.  

On April 2006 VA examination of the peripheral nerves, the 
veteran complained of weakness, numbness, paresthesias, pain, 
and dysesthesias in his right leg.  Motor strength 
examination of the lower extremities was essentially normal; 
muscle strength was normal, and there was no evidence of 
functional loss.  There was decreased sensation to light 
touch.  Position sense was normal.  Electromyograph 
(EMG)/nerve conduction velocity (NCV) studies did not 
indicate neurological compromise.

On review of the evidence of record, the Board finds that an 
evaluation in excess of 40 percent is not warranted for the 
veteran's service-connected residuals of post-operative 
herniated nucleus pulposus at L3-L4 and L5-S1under either the 
former or current criteria.  In this regard, there is no 
evidence of pronounced disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  The overall evidence does not 
reflect that the veteran's disc disease is pronounced; 
rather, a June 2005 examiner concluded that the veteran's 
disability was no more than moderate in nature.  The Board 
acknowledges the evidence of decreased right ankle jerk on 
September 2003 SSA examination and a sluggish ankle jerk on 
June 2005 VA examination, however, there is no evidence of 
absent ankle jerk.  Also, while the veteran had been 
previously diagnosed with radiculopathy of the lower 
extremities, the most recent EMG/NCV studies conducted during 
the April 2006 neurological examination were completely 
normal.  Further, while muscle spasm was noted on a private 
progress note dated in January 2000, there is no indication 
that such symptom was persistent.  No muscle spasms have been 
shown upon palpation during VA examinations.  Accordingly, a 
higher evaluation under the former Diagnostic Code 5293 is 
not warranted.  

A higher evaluation under Diagnostic Code 5293, in effect 
from September 23, 2002 to September 25, 2003, is also not 
warranted.  In this regard, there is no objective evidence 
showing that the veteran's service-connected disc disease of 
the lumbar spine has resulted in incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months to warrant a higher evaluation.  During his June 
2003 VA examination, the veteran reported being incapacitated 
and on bed rest due to his back disability about three or 
four times in the year prior, lasting three to four hours, 
but the examiner specifically noted that there is no 
indication in the claims folder to that effect.  The Board 
acknowledges that in May 2004, the veteran was admitted for 
bedrest, but such hospitalization lasted for only four days.  
As there is no indication in the claims folder that the 
veteran was prescribed bedrest by a physician due to 
incapacitating episodes of disc disease lasting at least 6 
weeks in the previous pertinent years, an evaluation in 
excess of 40 percent is not warranted based on the frequency 
of incapacitating episodes.    

Under the revised Diagnostic Code 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.  On June 2005 VA examination, flexion of 
the lumbar spine was to 30 degrees, which warrants a 40 
percent evaluation.  However, the objective evidence fails to 
show that the veteran has separately ratable neurological 
impairment.  As noted, EMG testing conducted during the most 
recent examination in April 2006 shows no neurological 
compromise.  Consequently, an evaluation in excess of 40 
percent is not warranted based on a combination of orthopedic 
and any neurologic manifestations.

Under the criteria effective September 26, 2003, the 
objective evidence, as noted above, does not suggest that the 
veteran has experienced incapacitating episodes of disc 
disease, as defined by regulation, of at least six weeks 
duration during the previous twelve months.  Without evidence 
that the disability is productive of incapacitating episodes 
having a total duration of at least 6 weeks during a 12 -
month period, a higher evaluation is not warranted under 
Diagnostic Code 5243 (effective September 26, 2003) based on 
incapacitating episodes.

With regard to a higher evaluation under the general rating 
formula for diseases or injuries of the spine, there is no 
objective evidence of ankylosis of the entire thoracolumbar 
spine.  Thus, an evaluation in excess of 40 percent for the 
veteran's lumbar spine disability is not warranted under the 
general rating formula.

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There was evidence of slight functional loss due to 
pain on February 2002 examination, as well as additional 
limitation of flexion on repetitive use due to pain on June 
2005 VA examination.  Notwithstanding, there is no basis for 
an evaluation in excess of 40 percent based on limitation of 
spine motion due to any functional loss, as the veteran is 
receiving more than the maximum schedular rating for 
limitation of motion of the lumbar spine under the former 
criteria.  Johnston v. Brown, 10 Vet. App. 80 (1997); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5292 (former).  

While the Board has considered the veteran's statements to 
the effect that his lumbar spine disability is more severe 
than contemplated by the 40 percent evaluation, his opinion 
is without probative value because the evidence does not show 
that he possesses the medical expertise necessary to diagnose 
or determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  As the preponderance 
of the evidence is against the claim for a higher evaluation, 
the benefit-of- the-doubt doctrine does not apply; therefore, 
increased rating claim for service-connected residuals of 
post-operative herniated nucleus pulposus at L3- L4 and L5-S1 
must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).


IV.  TDIU Claim

The veteran contends that he is entitled to a TDIU.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341 (2006).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for: 
herniated nucleus pulposus (40 percent); patellofemoral 
arthralgia and chondromalacia of the right knee (10 percent); 
and degenerative joint disease of the right knee (10 
percent), for a combined evaluation of 50 percent, effective 
March 4, 1999.  As the veteran does not have one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher, and the combined rating is 70 
percent or higher, he does not meet the schedular criteria 
for TDIU.  

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU application, received in December 2001, 
the veteran reported that he last worked full-time and became 
too disabled to work in November 2001.  He also reported 
having completed three years of college, and a computer 
course at a vocational technical school.  
On review, the Board finds that the veteran is not entitled 
to a TDIU.   Of record is an opinion provided by a January 
2003 VA examiner to the effect that the veteran is limited in 
the amount of work he is able to do on account of his low 
back disability, but is able to work in some form of 
employment.  Similarly, a June 2005 VA examiner opined that 
the veteran could do some light duty work or "sit down 
work."  It was noted that the veteran hunts occasionally, 
walks daily and bikes.  An April 2006 VA examiner stated 
that, at present, the veteran's lumbar spine disability 
limits his ability to obtain and retain work.  The examiner 
further noted that his "mobility is poor and he is unable to 
do much."  

Based on the foregoing evidence, the Board finds that while 
the veteran is limited in the work he can perform due to his 
service-connected lumbar spine disability, the evidence does 
not show that he is precluded from all forms of substantially 
gainful employment.  Given that the veteran's subjective 
complaints of low back radiculopathy are not supported by the 
most recent objective findings, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluation he currently receives 
for his service-connected lumbar spine disability.  The Board 
also points out that the June 2005 VA examiner considered the 
veteran's lumbar spine disability to be only moderate, in 
nature.  

The Board acknowledges that the veteran has been found 
totally disabled by the SSA as of November 2001.  Decisions 
of the Social Security Administration regarding 
unemployability, while relevant, are not controlling with 
respect to VA determinations.  See Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 
461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Adjudication of VA and Social Security claims is 
based on different laws and regulations.

Significantly, the Board points out that in arriving at the 
decision that the veteran was disabled for SSA purposes, the 
Administrative Law Judge noted that the veteran has the 
residual capacity to perform sedentary work, or work which is 
generally performed while sitting and does not require 
lifting in excess of ten pounds.  

Lastly, there is no indication that the veteran's 
disabilities of the right knee are particularly disabling 
from an employment standpoint.  Thus, the Board finds that 
the level of impairment to the veteran's employment is 
adequately reflected in the disability evaluations he 
currently receives for his service-connected right knee 
disabilities.

While there is evidence of record reflecting that the 
veteran's lumbar spine disability precludes him from 
performing jobs involving physical labor, there has been no 
showing that the veteran would be unable to work in a job 
that he is capable of performing (given his education and 
experience) due solely to his service-connected disabilities.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board acknowledges that the veteran does have some 
employment impairment due to his service-connected 
disabilities, however, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of post-operative herniated nucleus pulposus at L3- 
L4 and L5-S1 is denied.

Entitlement to a TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


